Dixon, J.,
(dissenting.) I am constrained to dissent from the conclusion reached by the majority of the court in this: case, for the following reasons :
First. The list of items represented by the two notes spoken of, embraced some articles for which the plaintiff, when he-furnished them, became entitled to a lien on the defendant’s land and building, under the mechanics’ lien law, and some-items for which he did not become so entitled, and therefore,. I think it should be regarded as not a single account, but several accounts, so far as necessary to preserve and enforce-that lien. When the builder gave the two notes for these-accounts, without making any special application of them, the plaintiff acquired the right to apply them as he chose,, and when the plaintiff made affidavit upon his lien-claim, that the debt now sued for was then justly due and owing, he conclusively exercised that right in such manner as to apply to that debt the note then matured. This application was one which the law approves, for, ordinarily, when a creditor has a secured and an unsecured debt, and a payment is made generally, the law favors such an application of the payment as will preserve to the creditor the benefit of his security; much more will the law do this in behalf of creditors so-kindly regarded as mechanics and material-men.
Second. If this list is to be considered as a single account,, I think that the note which first matured should be held to represent those items upon it which would have been paid by the payment of that note at its maturity, viz., the oldest items. Those items became due when that note became due, and, having never since been paid, remain due to this day. Embraced in those items is a large part of the plaintiff’s claim in this suit.
I think, therefore, the non-suit should be set aside.
Judgment of the Circuit Court affirmed..